internal_revenue_service number release date index number ------------------------ ------------------------------------------ --------------------- --------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------ id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-149321-09 date march ty ------- ty ------- ------------------------ -------------------------------------- taxpayer advisory firm accounting firm ------------------------------------------ month date date date shareholders ------------------ ----------------------- ------------------- -------------------------- -------------------------------------------------------------- dear ------------ this responds to a letter dated date submitted by accounting firm taxpayer’s authorized representative requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a domestic_corporation directly owned by shareholders with a calendar taxable_year advisory firm engages in implementation of interest charge domestic international sales corporations ic-discs accounting firm is an accounting tax plr-149321-09 and business consulting firm in month accounting firm advised shareholders of the tax advantages associated with ic-discs however accounting firm did not engage in the practice of incorporating ic-discs thus shareholders hired advisory firm to prepare and file all the necessary incorporation documents and agreements for the ic- disc from its incorporation on date taxpayer was intended to be treated as an ic- disc on date days after date advisory firm filed form 4876-a on behalf of taxpayer when accounting firm began preparation of form 1120-ic-disc interest charge domestic_international_sales_corporation return accounting firm discovered that the form 4876-a election was filed late on date accounting firm informed taxpayer that form 4876-a was not filed during the 90-day period described in temp sec_1_921-1t accounting firm acting on taxpayer’s behalf submitted this letter_ruling request at the time of the request the internal_revenue_service had not discovered the late filing taxpayer has requested a ruling that grants an extension of time to file form 4876-a so that the election will be treated as timely filed within days after the beginning of its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i plr-149321-09 sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election described in temp sec_1_921-1t with respect to its first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be attached to the federal_income_tax return for any taxable_year to which the ruling applies except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ christopher j bello chief branch office of associate chief_counsel international
